Citation Nr: 0522096	
Decision Date: 08/15/05    Archive Date: 08/25/05

DOCKET NO.  03-34 876A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York




THE ISSUES

1.  Entitlement to service connection for claimed diabetes 
mellitus type I.  

2.  Entitlement to service connection for claimed hepatitis 
C.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans







ATTORNEY FOR THE BOARD

R. E. Smith, Counsel



INTRODUCTION

The veteran had active military service from November 1964 to 
December 1967.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 and later rating decisions 
of the RO.  

Subsequent to the RO certification of the appeal to the 
Board, evidence pertaining to the veteran's claim was 
submitted by the veteran directly to the Board.  Some of this 
evidence has not been previously considered by the RO; 
however, the representative in a memorandum dated in June 
2005 has waived such initial consideration.  See 38 C.F.R. 
§ 20.1304 (2004).   

A motion for good cause to consider the newly submitted 
evidence was received from the veteran's representative in 
July 2005 and accepted by the Board.  Id.  



FINDINGS OF FACT

1.  The veteran is not shown to have manifested diabetes 
mellitus or hepatitis in service or for many years 
thereafter.  

2.  Neither diabetes mellitus type I nor hepatitis C is shown 
to be due to any event or incident of the veteran's active 
service.  



CONCLUSIONS OF LAW

1.  The veteran's disability manifested by diabetes mellitus 
type I is not due to disease or injury that was incurred in 
or aggravated by active service; nor may it be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107, 7104(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2004).  

2.  The veteran's disability manifested by hepatitis C is not 
due to disease or injury that was incurred in or aggravated 
by service.  38 U.S.C.A. § 1110, 5107, 7104 (West 2002); 38 
C.F.R. § 3.303 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  

The new law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing VCAA was published on August 29, 2001.  66 Fed. 
Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).

The new notification provisions specifically require VA to 
notify the claimant and the claimant's representative, if 
any, of any information and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 C.F.R. § 3.159(b) (2004).  

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103.  The Act contains a provision that clarifies that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __ ,Section 701 (H.R. 2297, December 16, 
2003)  

The record reflects that the VA has made reasonable efforts 
to notify the veteran of the information and evidence needed 
to substantiate his claim.  The veteran was provided a copy 
of the rating decision noted hereinabove, and the October 
2003 Statement of the Case.  

These documents, collectively, provide notice of the law and 
governing regulations, as well as the reasons for the 
determination made regarding his claim.  By way of these 
documents, the veteran was also specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on his behalf.  

Further, by way of the letters dated in March 2002 and 
December 2003, the RO specifically informed the veteran of 
the information and evidence needed from him to substantiate 
his claim, evidence already submitted and/or obtained in his 
behalf, as well as the evidence VA would attempt to obtain.  

The record discloses that VA has met its duty to assist the 
veteran also in obtaining evidence necessary to substantiate 
his claim.  Most notably VA and private treatment records 
have been obtained and associated with his claims file.  
There is no identified evidence that has not been accounted 
for and the veteran's representative has been given the 
opportunity to submit written argument.  

The Board notes that the March 2002 and December 2003 VCAA 
letters were mailed to the veteran subsequent to the appealed 
rating decision in violation of the VCAA and the veteran was 
not specifically informed to furnish copies of any pertinent 
evidence in his possession pertinent to his claims not 
previously submitted as required by 38 C.F.R. § 3.159.  

The Board, however, finds that in the instant case the 
veteran has not been prejudiced by this defect.  In this 
regard, the Board notes the veteran was provided notice of 
the division of responsibility in obtaining evidence 
pertinent to his case and ample opportunity to submit and/or 
identify such evidence.  No additional evidence appears 
forthcoming.  

Therefore, under the circumstances, the Board finds that any 
error in the chronological implementation of VCAA is deemed 
to be harmless error.  

VA has satisfied both its duty to notify and assist the 
veteran in this case and adjudication of this appeal at this 
juncture poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  



Factual Background.

The veteran's service medical records are negative for 
complaints and/or findings suggestive of diabetes or 
hepatitis.  On the veteran's December 1967 medical 
examination for service separation a clinical evaluation of 
the veteran's systems to include the endocrine system found 
no abnormalities.  

The private treatment records dated from 1989 and 2001 show 
evaluation and treatment for various disabilities to include 
hepatitis and diabetes.  

The medical history obtained in August 1989 included a 
notation that the veteran's hepatitis had had its onset in 
1978.  

An examination of the veteran in September 1989 resulted in a 
diagnosis of type I diabetes and questionable chronic active 
hepatitis. 

In a letter dated in May 1999, a private physician, Dr. I. M. 
J., reported that he had consulted that month with the 
veteran with regard to his chronic hepatitis C.  He stated 
that the veteran's date and mode of acquisition of this 
infection were unknown but that he certainly had it in the 
1980's when his liver test were known to be elevated.  He 
added that a liver biopsy in 1989 showed chronic persistent 
hepatitis with early portal fibrosis.  

The private treatment records compiled between July 2000 and 
February 2002, and received in May 2002, have also been 
obtained and associated with the claims file.  

These records show treatment rendered to the veteran for 
various complaints to include treatment for hepatitis C and 
insulin dependent diabetes mellitus.  

In a letter dated in April 2002, Dr. R. M., reported that the 
veteran's diabetes was managed by diet, exercise and insulin 
therapy with the current requirement of insulin injections 
three times daily.  He further stated that the veteran was 
known to have hepatitis C with chronic persistent hepatitis 
and early portal fibrosis.  

Received in June 2005, were copies of laboratory studies 
dated between January 1981 and October 1988 showing 
consistently elevated levels of SGOT (serum glutamic 
oxaloacetic transaminase) and SGPT (serum glutamic pyruvic 
transaminase).  The veteran was noted in January 1981 to have 
super elevated ALT (SGPT) on one donation.  

In an undated letter received in June 2005,  Dr. I. M. J. 
reported that the veteran had been under his care since 1999 
for treatment and management of Hepatitis C.  He stated that 
it was difficult to determine exactly when he contracted the 
virus noting that the diagnostic test to determine was 
infected with hepatitis C was developed in 1991.  

The physician added that it was common for patients with 
chronic hepatitis C to be asymptomatic for years before the 
virus presents itself clinically and that it was quite 
possible that the virus was not detected at the time of the 
veteran's service separation in 1967.  

He lastly stated that it was his opinion that based on 
factors of exposure and lifestyle that it was highly possible 
that the veteran could have contracted the hepatitis C virus 
while serving in the military.  


Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110; 38 C.F.R. § 3.303.  

The law also provides that service connection may be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

Furthermore, where a veteran served ninety (90) days or more 
during a period of war and diabetes mellitus becomes manifest 
to a degree of 10 percent within one year from date of 
termination of such service, such disease will be presumed to 
have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

The law and applicable regulatory provisions pertaining to 
Agent Orange exposure, expanded to include all herbicides 
used in Vietnam, stipulate the diseases for which service 
connection may be presumed due to an association with 
exposure to herbicide agents. 38 U.S.C.A. § 1116 (West Supp. 
2002); 38 C.F.R. § 3.309(e) (2004). 

The specified diseases include Type 2 diabetes (also known as 
Type II diabetes mellitus or adult-onset diabetes). 38 C.F.R. 
§ 3.309(e) (2004).  

If a veteran who served in Vietnam during the Vietnam era 
develops a disease listed as associated with Agent Orange 
exposure, exposure to Agent Orange will be presumed unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  

The last date on which such a veteran shall be presumed to 
have been exposed to an herbicide agent shall be the last 
date on which he or she served in the Republic of Vietnam 
during the Vietnam era.  

"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam. 38 U.S.C.A. § 1116(a)(3); 38 C.F.R. § 
3.307(a)(6) (iii).  

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if preexisting such 
service, was aggravated therein. 38 U.S.C.A. § 1110.  

If a condition noted during service is not determined to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection. 38 C.F.R. § 3.303(b).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

In this regard there is no medical evidence demonstrating 
that the veteran had diabetes mellitus or hepatitis in 
service.  Furthermore, there are no clinical and/or 
laboratory findings suggestive of either of these disorders 
during service.  

The medical evidence of record shows that neither of the 
claimed disorders was diagnosed prior to the late 1970's, 
approximately 10 or more years following service separation.  
Such is too remote in time from service to support the claim 
that they are related to service on a direct or, with respect 
to the veteran's diabetes mellitus on a presumptive basis, 
absent medical evidence to the contrary.  Such objective 
evidence has not been presented.  

In essence, the Board finds no evidence of record that 
provides a competent opinion establishing a link between the 
veteran's current type I diabetes mellitus and/or hepatitis C 
and his military service.  

The statement by Dr. I. M. J., received in June 2005 
expressing the opinion that there was a high possibility that 
the veteran's hepatitis C might stem from his military 
service is clearly speculative and not sufficient to 
establish service connection for hepatitis C.  

The physician in this regard has identified no specific 
service event to which the onset of the hepatitis can be 
linked.  

Here, it pertinent to observe that Dr. J. admitted that it 
was difficulty to determine with any exactness when the 
veteran contracted the hepatitis C virus. The Board observes 
that the United States Court for Veterans Claims has held 
that medical opinions, which are speculative, general or 
inconclusive in nature, cannot support a claim.  See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. 
App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 
523 (1996).

The absence of treatment records suggesting complaints or 
findings of diabetes mellitus or hepatitis C for many years 
after service is probative evidence that these disorders did 
not have their onset in service or due to any disease or 
injury manifested in service.  

The veteran's statements to the extent that they express his 
belief that these disorders are attributable to his military 
service are not probative.  

As a layman, the veteran is not qualified to offer an opinion 
as to the date of onset of his illness or its etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (holding that 
lay persons were not qualified to provide a probative 
diagnosis on a medical question).  Lay hypothesizing, in the 
absence of any supporting medical authority, serves no 
constructive purpose.  See Hyder v. Derwinski, 1 Vet. App. 
221, 225 (1991).  

Lastly, the Board observes that the medical evidence does not 
indicate that the veteran has type II diabetes mellitus.  

The veteran has been diagnosed as suffering from type I 
diabetes mellitus, which was specifically excluded from the 
list of diseases considered to be associated with exposure to 
herbicide agents used in Vietnam under 38 C.F.R. § 3.309(e). 
See 66 Fed.Reg. 23,166, 23,167 (May 8, 2001) ["[t]he intent 
of the proposed regulation was to add only Type 2 diabetes to 
the list of diseases subject to presumptive service 
connection based on herbicide exposure in the Republic of 
Vietnam. Type 1 diabetes is a clinically distinct disease 
from Type 2 diabetes...."]   

For these reasons, the claim fails under section 3.309(e) of 
38 C.F.R. because the veteran does not have type II diabetes; 
type 1 diabetes does not fall under the presumptive 
regulation.  

After considering all the evidence, the Board finds that the 
preponderance of the evidence is against the claims of 
service connection for diabetes mellitus type I and hepatitis 
C.   



ORDER

Service connection for diabetes mellitus type I is denied.  

Service connection for hepatitis C is denied.  



	                        
____________________________________________
	STEPHEN L. WILKINS 
	Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


